DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed 12/03/2020 have been entered.
The claim objection of claim 8 is withdrawn in light of the amendments.  
The 35 USC 112(b) of claim 7 is withdrawn in light of the amendments.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 16-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weihrauch (US-2005/0160546) in view of Kirchhofer (US-2013/0291320) and Schnurr (DE102012021311A1).
Regarding claim 1 (Currently Amended), Weihrauch (US-2005/0160546) discloses a method for producing a toothbrush head or a part thereof (Figs. 42, 43), the method comprising the steps of:
providing at least a first mold half (injection mold 1) and a second mold half (injection mold 35), the first mold half (injection mold 1) comprising blind cavities (the openings in mold 1 where 
providing the at least one two-component cleaning element (multiple-section bristles 34) having a first end comprising a first component (bristle end, opposite the root 33) and a second end comprising a second component (bristle root 33) wherein the second component (bristle root 33) comprises at least one undercut (anchoring root 33);
inserting the at least one two-component cleaning element (multiple-section bristles 34) into the blind cavities (the openings in mold 1 where bristles 34 are received in Figures 42 and 43) of the first mold half (injection mold 1) (Fig. 42), wherein the first component (bristle end, opposite the root 33) of the two-component cleaning element (multiple-section bristles 34) and a first part of the at least one bristle tuft are covered by the first mold half (injection mold 1) (Fig. 42) and wherein the first end (bristle end, opposite root 33) of the two-component cleaning element (multiple-section bristles 34) is supported by at least one of the blind cavities (the openings in mold 1 where bristles 34 are received in Figures 42 and 43); 
forming a mold cavity by combining the at least first mold half (injection mold 1) with the at least second mold half (injection mold 35) (Fig. 43), wherein the second component (bristle root 33) of the at least one two-component cleaning element (multiple-section bristles 34), including the at least one undercut (anchoring root 33) (Fig. 43); 
injecting plastic material into the mold cavity (cavity 36) (“a molten polymer mass is injected with which the root regions 23 and the longitudinal sections of the regions 31 which project into the cavity 36 are injected”) [Weihrauch; paragraph 0221], wherein the second component (bristle root 33) of the at least one two-component cleaning element (multiple-section bristles 34), including the at least one undercut (anchoring root 33), and the second part of the at least one bristle tuft are over-molded by the injected plastic material and wherein the brush head or the part thereof is formed thereby (“[t]he mold cavity 36 may be formed so that it defines an intermediate support for the bristles or a complete brush body in which the bristle ends are 
As to the bristle tuft therein, Kirchhofer (US-2013/0291320) teaches at least one bristle tuft (16/18) (Figs. 54, 54a) including a second part (bundle of injection molded bristles 16) [Kirchhofer; paragraph 0365].  Since Weihrauch teaches that it may be desired to modify the shape of the bristles [Weihrauch; paragraph 0018] and that contiguous fingers 114 provide additional edges for cleaning [Weihrauch; paragraphs 0180 and 0181], it therefore would have been obvious to mold a bristle tuft of Kirchhofer using the method taught by Weihrauch in addition to the elements taught by Weihrauch in order to make a toothbrush including both a plurality of bristle tufts as taught by Kirchofer which uses fingers with more edges for cleaning [Weihrauch; paragraphs 0180, 0181] and for penetrating deeper between teeth [Kirchhofer; paragraph 0134], as well as the bristles of Weihrauch in order to optimize the brush contour [Weihrauch; paragraph 0061].  
As to the coupling insert, Schnurr (DE102012021331A1) teaches providing a coupling insert (cover body 8) structured and configured to connect the toothbrush head (considered bristle bundles 5 and roots 6 connected with injection material formed in mold cavity 10) [Schnurr; paragraph 0025] to a toothbrush handle (“cover body 8 serves, for example, as a connecting part for a handle or a drive”) [Schnurr Translation; paragraph 0023], wherein a part of the coupling insert (8) is located inside a mold cavity (between mold halves 2, 3) (Figs. 3 and 4), and the part of the coupling insert (8) located inside the molding cavity is over-molded by the injected plastic material (injected into cavity 10) [Schurr Translation; paragraphs 0024 and 0025] wherein the 
Regarding claim 2 (Previously Presented), Weihrauch discloses the method according to claim 1, but fails to disclose wherein the at least one bristle tuft is inserted into the first mold half (injection mold 1) before or after the at least one two-component cleaning element (multiple-section bristles 34).
However, Weihrauch does insert the tufts/bristles into the mold and therefore would have to do so sequentially (“is inserted into the first mold half before or after the at least one two-component cleaning element”) or simultaneously (“is [NOT] inserted into the first mold half before or after the at least one two-component cleaning element”).  Since more injectors or “hands” would be required for simultaneous action, then it therefore would have been an obvious design choice to one of ordinary skill in the art inserting the tufts/bristles into the mold of Weihrauch to do so sequentially in order to save on setup costs and better monitor individual insertion/molding of the bristles.  
Regarding claim 3 (Previously Presented), Weihrauch in view of Kirchhofer teaches the method according to claim 1, and further teaches wherein the at least one bristle tuft (of Kirchhofer) comprises a plurality of individual filament fibers (bristles 16 of Kirchhofer), wherein the plurality of filament fibers (bristles 16 of Kirchhofer) are fused (at stem 130 of Kirchhofer) to form a filament tuft located in the first mold half (wherein the tuft of Kirchhofer is inserted into the first mold of Weihrauch as the tufts of Weihrauch are inserted into the first mold).
Regarding claim 5 (Previously Presented), Weihrauch discloses the method according to claim 1, wherein the step of providing the at least one two-component cleaning element (multiple-section bristles 34) comprises inserting the first component (bristle end, opposite the root 33) (21) into the first mold half (injection mold 1) and over-molding the first component (bristle end, opposite the root 33) with the material of the second component (bristle root 33) to form the two-component cleaning element (multiple-section bristles 34) (Figs. 35-39) (“the exposed longitudinal sections 22 are subsequently filled with a molten polymer mass, which consists of another polymer or a polymer with other additives”) [Weihrauch; paragraph 0219].
Regarding claim 6 (Previously Presented), Weihrauch discloses the method according to claim 1, wherein the first component (bristle end, opposite the root 33) and the second component (bristle root 33) of the at least one two-component cleaning element (multiple-section bristles 34) comprise two different hard plastic materials, two different soft plastic materials, or a hard plastic material and a soft plastic material (“thermoplastic polymers”) [Weihrauch; paragraph 0001] (“the bristle is composed of axially sequential sections or parts, which consist of different materials”) [Weihrauch; paragraph 0027].
Regarding claim 7 (Previously Presented), Weihrauch discloses the method according to claim 1, wherein the at least one two-component cleaning element (multiple-section bristles 34) further comprises at least one of a third component and a fourth component (Figs. 9-12) wherein at least some of the first, second, third, and fourth components (sections a, b, c, d, and/or t) of the at least one two-component cleaning element (multiple-section bristles 34) comprise a material different from a material of each of the other three components (“the bristle is composed of axially sequential sections or parts, which consist of different materials”) [Weihrauch; paragraph 0027].
Regarding claim 8 (Previously Presented), Weihrauch discloses the method according to claim 1, wherein the at least one first mold half (injection mold 1) comprises several first mold 
Regarding claim 16 (Previously Presented), Weihrauch discloses the method according to claim 1, wherein the first component (bristle end, opposite the root 33) (21) of the two-component cleaning element (multiple-section bristles 34) (20) comprises an elastomeric material (“bristles may be made from thermoplastic materials, elastomers, thermoplastic elastomers, duroplastes, silicons or other materials, which can be cast, injection-molded or compressed”) [Weihrauch; paragraph 0033].  Weihrauch fails to disclose the second component of the two-component cleaning element comprises a hard plastic material.
However, Kirchhofer (US-2013/0291320) teaches that bristle material for injection-molded bristles has a preferred hardness of between 30 and 80 Shore D [Kirchhofer; paragraph 0067] (which lies within the range of Shore hardness of from about 30 to about 90 which applicant describes as “hard” [Application publication; paragraph 0030]).  Since Weihrauch teaches that it may be desirable to increase the hardness of the two-component cleaning element, particularly at the base where the second component or bristle root 33 is [Weihrauch; paragraph 0027], it therefore would have been obvious to one of ordinary skill in the art to make the second component of the two-component cleaning element of Weihrauch with the hardness taught by Kirchhofer in order to provide a stiffer bristle capable of better engagement and cleaning of the teeth [Krichhofer; paragraph 0111] [Weihrauch; paragraph 0027].  
Regarding claim 17 (Previously Presented), Weihrauch discloses the method according to claim 1, but fails to disclose wherein at least one of the first component (bristle end, opposite the root 33) and the second component (bristle root 33) of the two-component cleaning element (multiple-section bristles 34) comprises a hard-plastic material.
However, Kirchhofer (US-2013/0291320) teaches that bristle material for injection-molded bristles has a preferred hardness of between 30 and 80 Shore D [Kirchhofer; paragraph 0067] (which lies within the range of Shore hardness of from about 30 to about 90 which applicant 
Regarding claim 18 (Previously Presented), Weihrauch discloses the method according to claim 1, wherein at least one of the first component (bristle end, opposite the root 33) and the second component (bristle root 33) of the two-component cleaning element (multiple-section bristles 34) comprises an indicator element (“The axially sequential sections or parts of the bristle, which consist of different materials, can have different colors to mark their properties. At least one of the parts may provide an indication of wear.”) [Weihrauch; paragraph 0028].
Regarding claim 19 (Previously Presented), Weihrauch discloses the method according to claim 1, wherein at least one of the first component (bristle end, opposite the root 33) and the second component (bristle root 33) of the two-component cleaning element (multiple-section bristles 34) comprises a bundle of super-thin tapered (i.e. conical) [Weihrauch; paragraph 0018] bristles (applicant states that super-thin filaments may have a thickness between 4 mil and 8 mil [application publication; paragraph 0051], wherein Weihrauch discloses a diameter/thickness of less than 0.5 mm, or less than 19 mils, which overlaps and includes the claimed ranges) [Weihrauch; paragraph 0056]. 
Regarding claim 21 (New), Weihrauch, as modified, discloses the method of claim 1, wherein Schnurr further teaches the coupling insert (8 of Schnurr) is provided to at least partially support at least one of the two-component cleaning element (multiple-section bristles 34 of Weihrauch, equivalent to bristle bundles 5 of Schnurr) (“cover body 8 serves, for example, as a connecting part for a handle or a drive”) [Schnurr Translation; paragraph 0023].

Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weihrauch (US-2005/0160546) in view of Kirchhofer (US-2013/0291320) and Kang (US-2015/0257525).
Regarding claim 22 (New), Weihrauch (US-2005/0160546) discloses a method for producing a toothbrush head or a part thereof (Figs. 42, 43), the method comprising the steps of:
providing at least a first mold half (injection mold 1) and a second mold half (injection mold 35), the first mold half (injection mold 1) comprising blind cavities (the openings in mold 1 where bristles 34 are received in Figures 42 and 43) structured and configured to receive and support at least one two-component cleaning element (multiple-section bristles 34);
providing the at least one two-component cleaning element (multiple-section bristles 34) having a first end comprising a first component (bristle end, opposite the root 33) and a second end comprising a second component (bristle root 33) wherein the second component (bristle root 33) comprises at least one undercut (anchoring root 33);
inserting the at least one two-component cleaning element (multiple-section bristles 34) into the blind cavities (the openings in mold 1 where bristles 34 are received in Figures 42 and 43) of the first mold half (injection mold 1) (Fig. 42), wherein the first component (bristle end, opposite the root 33) of the two-component cleaning element (multiple-section bristles 34) and a first part of the at least one bristle tuft are covered by the first mold half (injection mold 1) (Fig. 42) and wherein the first end (bristle end, opposite root 33) of the two-component cleaning element (multiple-section bristles 34) is supported by at least one of the blind cavities (the openings in mold 1 where bristles 34 are received in Figures 42 and 43); 
forming a mold cavity by combining the at least first mold half (injection mold 1) with the at least second mold half (injection mold 35) (Fig. 43), wherein the second component (bristle root 33) of the at least one two-component cleaning element (multiple-section bristles 34), including the at least one undercut (anchoring root 33) (Fig. 43); 

As to the bristle tuft therein, Kirchhofer (US-2013/0291320) teaches at least one bristle tuft (16/18) (Figs. 54, 54a) including a second part (bundle of injection molded bristles 16) [Kirchhofer; paragraph 0365].  Since Weihrauch teaches that it may be desired to modify the shape of the bristles [Weihrauch; paragraph 0018] and that contiguous fingers 114 provide additional edges for cleaning [Weihrauch; paragraphs 0180 and 0181], it therefore would have been obvious to mold a bristle tuft of Kirchhofer using the method taught by Weihrauch in addition to the elements taught by Weihrauch in order to make a toothbrush including both a plurality of bristle tufts as taught by Kirchofer which uses fingers with more edges for cleaning [Weihrauch; paragraphs 0180, 0181] and for penetrating deeper between teeth [Kirchhofer; paragraph 0134], as well as the bristles of Weihrauch in order to optimize the brush contour [Weihrauch; paragraph 0061].  

	Regarding claim 23 (New), Weihrauch, as modified, discloses the method of claim 22, wherein Kang further teaches wherein the at least one oral-care chemical active is selected from the group consisting of an anti-inflammation chemical (“promote blood circulation”), an anti-tartar chemical, an whitening chemical and an anti-bacterial chemical (“freshness to the gums,” which is due to the removal/prevention of bacteria) [Kang; paragraph 0025].

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weihrauch (US-2005/0160546) in view of Kirchhofer (US-2013/0291320) and Kang (US-2015/0257525) and further in view of Reis (US-2,923,598).
Regarding claim 24 (New), Weihrauch discloses the method of claim 22, wherein the pads are made from cellulose.
.  

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that neither the prior art of Weihrauch or Vitt (US-2011/0000041) disclose/teach the currently claimed “coupling insert” of independent claim 1.  However, the newly applied reference of Schnurr (DE102012021311A1) is added to show this feature and thus the arguments do not apply to the reference of the new ground of rejection.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US-3,076,218 is pertinent to claim 22.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947.  The examiner can normally be reached on Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL D CRANDALL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723